DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 2, 5, 14-24, 27-31 are allowable.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Joseph Meara on 12/21/2021.
The application has been amended as follows: 

Claim 30, line 3, delete the structure shown for a compound of formula VI and replace with: 

    PNG
    media_image1.png
    265
    669
    media_image1.png
    Greyscale
.

Claim 31, line 6, delete the structure shown for a compound of Formula VI and replace with:

    PNG
    media_image1.png
    265
    669
    media_image1.png
    Greyscale
.

Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: while hyperpolarized 13C-labelled arginine is known in the art (Najac et al., Sci. Report, 2016, 6, 3197), the claimed 13C-15N3 labelled arginine is not taught or suggested.  While xanthanylic acid is taught to be a suitable DNP agent for polarization, the claimed compounds of Formula II/III are not taught, in particular in view of the Declaration of Inventor Keshari, including unexpectedly improved signal to noise ratio achieved using  13C and 15N directly bonded to one another.


Contact Information
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH H SCHLIENTZ whose telephone number is (571)272-9928. The examiner can normally be reached Monday-Friday, 8:30am - 12:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL HARTLEY can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/LHS/

/Michael G. Hartley/           Supervisory Patent Examiner, Art Unit 1618